ORDER
PER CURIAM.
The claimant, Gloria Rowe, appeals the final award of the Labor and Industrial Relations Commission affirming the decision of the administrative law judge (ALJ) as supplemented by the Commission. The Commission granted the claimant compensation for permanent partial disability from the Second Injury Fund but denied her compensation from the Fund for permanent total disability.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the Commission’s award denying compensation. Rule 84.16(b)(4).